Citation Nr: 1141989	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  06-11 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.  

2.  Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2005 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the May 2005 decision, the RO denied service connection for a kidney disorder.  In the June 2008 rating decision, the RO denied service connection for bilateral stress fractures of the feet.  

In an April 2009 decision, the Board denied the Veteran's appeal as to entitlement to service connection for a kidney disorder.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In November 2009, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the April 2009 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

In August 2010, the Board remanded the issue of entitlement to service connection for a kidney disorder to the RO via the Appeals Management Center (AMC) in Washington DC for additional development.  That development was completed and the issue has been properly returned to the Board for appellate consideration.  

During the course of this appeal it became unclear as to whether the Veteran wanted a hearing before a member of the Board.  In a September 2011 letter, his representative informed the Board that he did not want a hearing and requested that the Board proceed with the case. 

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  




FINDINGS OF FACT

1.  A defect, disorder, or infirmity was not noted at the time of the Veteran's examination, acceptance, and enrollment into active service.  

2.  A non-significant laboratory finding, glucosuria, was noted on the Veteran's entrance into active service examination.  

3.  The Veteran had a congenital defect, a horseshoe kidney, but had no disease or injury of his kidneys prior to or during active service.  

4.  The Veteran was sound upon examination, acceptance, and enrollment into active service.  

5.  The Veteran did not have nephrolithiasis until many years after separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


1.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim for service connection for a kidney disorder, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

The remaining VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2005.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records and all private records identified by the Veteran.  

In the November 2009 joint motion, the Parties agreed that the Board should obtain a medical opinion that adequately addresses whether the glucosuria noted at entrance into service was diagnostic of a kidney condition and that also discusses whether the Veteran's congenital horseshoe kidney and nephrolithiasis should be classified as defects or diseases.  In August 2010, the Board remanded the issue to the RO to effectuate the Parties' agreement.  

In that remand, the Board directed that a medical examination should be scheduled.  There is an opinion of record, dated in September 2010, provided pursuant to that remand.  The examiner indicated that the Veteran had elected to not appear for the examination.  The examiner went forward, reviewed the Veteran's medical history and offered an opinion that addressed the questions asked by the Board, noting that he could not comment on the Veteran's current state of health due to the fact he did not examine the Veteran.  Given the questions in this case that necessitated the remand from the Board, the Board finds it to be not of any significance that the examiner did not physically examine the Veteran.  Sufficient facts are contained in the claims file to address the Board's and the Parties' concerns.  While an appellant is entitled to compliance with the terms of a Board or Veterans Court remand, such compliance need not be perfect; substantial compliance is enough.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (finding that the veteran's right to compliance with the remand order, as explained in Stegall v. West, 11 Vet.App. 268 (1998), was satisfied by substantial compliance).  Here, the review of the claims file and the reasoned opinion provided in September 2010 constitute substantial compliance with both the Board remand and the instructions in the joint motion.  

The examiner provided a detailed description and explanation of the Veteran's horseshoe kidney and nephrolithiasis and took into account the Veteran's relevant medical history.  See Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  Thus the opinion is adequate.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


2.  Merits of the Veteran's claim - kidney disorder

The Veteran contends he is entitled to VA compensation benefits based on a his current kidney condition and the fact that a finding of glycosuria on the entrance medical examination was waived by the government, allowing his acceptance into active service.  Incidentally, the Board notes that the medical professionals have used the term "glucosuria" and "glycosuria" interchangeably in this case, but both to indicate the presence of sugar in urine samples.  Hence, the Board finds that the different spellings are not of any significance.  

The United States will pay any veteran for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in such service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 U.S.C.A. § 1153, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

Certain chronic diseases, including calculi of the kidney and cardiovascular-renal disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service treatment records include a January 7, 1987 report of medical examination conducted for the purpose of enlistment into the Army.  A section for laboratory findings recorded a positive urinalysis sugar-reagent strip.  Glucosuria is listed in a section of the report for summary of defects and diagnoses.  In a section for recommendations, a waiver was recommended.  

There is a letter sent to the Veteran from a military Chief Medical Officer informing the Veteran that he was found on enlistment physical to have two or more urine samples with glucose present, which was considered disqualifying for military service.  The physician explained that the presence of glucose in urine samples may represent a diabetic condition or other disorder and advised the Veteran that it was in his best interest to see his physician for further evaluation and treatment.  He was also informed that the military would review additional information for the purpose of granting a waiver and he was provided with the information for minimal workup for renal glucosuria.  

In a January 29, 1987 letter, "D.N.," M.D. informed a Chief Medical Officer of the Department of Defense as follows:

[The Veteran] was found to have glycosuria when he received a medical evaluation at your facility.  As you can see from the enclosed laboratory tests, [the Veteran] does not have diabetes mellitus but only a low renal threshold for glucose and no evidence of renal disease.   There is no family history of diabetes, Fanconi syndrome, or renal glycosuria.  The patient's history reveals no evidence of urinary frequency, polydipsia, weight change, or polyphagia, and no change in his eating patterns.  

The physical examination is entirely normal.  

I found [the Veteran] to be in excellent health with the non-significant finding of glycosuria at normal blood sugar levels.  

A March 1987 document signed by a military medical officer shows that the medical waiver had been approved.  

There is no mention of any symptoms, disease, or injury of the Veteran's kidneys in the service treatment records.  There is an emergency care and treatment note from January 1, 1989 documenting that the Veteran reported pain in his side of two days duration.  This report does not include any other pertinent information, such as an assessment, and does not mention the Veteran's kidneys.  This lone report of pain in the side is not evidence of any more than what it states on its face.  

A March 1990 report of medical examination for the purpose of separation from active service does not show any abnormalities other than identifying body marks, scars, or tattoos.  Clinical evaluation of the genito-urinary system was normal.  In the associated report of medical history, the Veteran indicated that he either then had or had previously had sugar or albumin in the urine.  A physician's summary referred to this indication, stating that the Veteran had glycosuria on the enlistment physical and had received a waiver.  

The service treatment records thus contain no evidence that the Veteran had any disease or injury of his kidneys during service and that he had no disease or injury of his kidneys at separation from active service.  These records are therefore evidence against his claim.  

In February 2005, VA received an application for VA disability compensation benefits from the Veteran.  He listed the claimed disability as "Birth Defect, Kidney Condition," did not indicate when or where he was treated for the claimed condition but indicated that he had the condition prior to admission to service and that the condition had been waived for entrance into service.  

He submitted a VA Form 21-4142 for release of information to VA from Dr. "R.B." indicating that he had been treated from February 2004 to the present.  VA obtained those records.  March 2004 treatment notes document that he was referred to Dr. R.B. from Indian Hospital with complaints of hematuria and flank pain on the right.  An intravenous urogram from April 2004 yielded an impression of horseshoe kidneys with incomplete obstructive uropathy secondary to multiple coarse calculi.  Later that month the kidney stones were removed by left percutaneous nephrolithotripsy.  VA treatment records document treatment for kidney stones and include diagnoses of bilateral nephrolithiasis and horseshoe kidney.  

This is the earliest evidence of calculi of the kidney or of any symptoms involving the Veteran's kidneys.  The Board therefore finds that neither calculi of the kidneys nor any renal disease manifested within one year of the Veteran's separation from active service.  The presumption for chronic diseases is not for application.  

In his April 2006 substantive appeal, the Veteran reported his medical history, the difficulties he experienced due to his kidney condition, and what he expected would happen in the future.  He expressed his opinion that his kidney condition was the reason that he failed the entrance examination in 1987.  

Of record is evidence associated with his claim for SSA disability benefits.  That evidence documents his status as disabled under SSA guidelines and his medical condition many years post service.  That evidence is not probative as to any fact in dispute in this case.  Also of record is a statement from "J.A." who identifies herself as an employee of the DAVA, but not as his representative.  That statement refers only to the Veteran's then present state of health and then recent medical care.  It is not probative as to any fact in dispute in this case.  

In its August 2010 remand, the Board directed that VA should provide the Veteran with an appropriate medical examination to ascertain the etiology of his kidney disorder.  

The questions posed in that remand were as follows:  (1)  Is glycosuria a renal disorder.  (2)  If the examiner determined that the Veteran had a kidney disorder prior to service, the examiner should offer a an opinion as to whether there is clear and unmistakable evidence that the Veteran's kidney disorder was not aggravated by his military service beyond the normal progression of the disease.  (3)  If the glycosuria noted at service entrance was not evidence of a kidney disorder, please offer an opinion as to whether it is more likely than not (i.e., probably greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any present kidney disorder is causally or etiologically related to the Veteran's military active service.  

In September 2010, VA afforded the Veteran an opportunity for a compensation and pension (C&P) examination.  There is an examination report of record in which the examiner stated that the Veteran elected not to report for the examination.  The examiner indicated that he had reviewed the Veteran's claims file and referred to relevant information in the claims file  

The examiner stated that he could provide the requested medical opinion without conducting a physical examination or interviewing the Veteran.  The Board agrees.  The questions in this case are whether the Veteran had a disability due to disease or injury during service or prior to service, whether glycosuria is a renal disorder, and whether any condition was aggravated by the Veteran's service.  There is sufficient medical evidence of record as to his current condition and the Veteran has expressed in writing his beliefs regarding his service and his present condition.  

After listing the relevant service and post service medical history, the examiner provided an opinion.  He stated his opinion in a series of sentences that he began with "I conclude."  This is a matter of writing style.  The opinion includes rationale for the conclusions.

First, he stated that the glucosuria noted at entrance into service as likely as not did not represent renal disease but rather represented a non-significant finding.  He explained that the medical records showed normal creatinine and BUN findings and that these findings indicate normal kidney function.  He also explained that Dr. D.N. had opined that the Veteran had no kidney disease.  Furthermore, he remarked that the very fact that a waiver was granted for the glucosuria indicates that no renal disease was found.  He thus concluded, based on Dr. D.N.'s letter, the normal creatinine and BUN results, and the fact that the waiver was granted, that the Veteran had no kidney disease at entrance into active service.  

As the examiner found that glycosuria is not a renal disorder and that the Veteran had no kidney disease at entrance into service, the condition for considering the second question posed by the Board was not met and the examiner correctly did not address that question.  

Turning to the remaining question posed, the examiner opined that it is less likely than not that the Veteran's kidney conditions, horseshoe kidney and nephrolethiasis, are the result of his service or were permanently aggravated by his service.  He elaborated, stating that the progression of the Veteran's kidney condition was not altered in any way by any in-service event or condition that occurred during his active service or within one year of discharge from service.  The examiner explained that the  Veteran's horseshoe kidney is a congenital condition, as noted by the VA urologist.  As to the nephrolethiasis, he explained that this is a result of his horseshoe kidney and/or simply the risk of the condition found in the general population.  

The examiner went on to provide an in depth explanation of horseshoe kidney and kidney stones, as follows (internal citations omitted):

Horseshoe kidney - The most common fusion anomaly is the horseshoe kidney.  Clinical findings - The majority of patients with horseshoe kidney are asymptomatic.  In these patients, the horseshoe kidney is diagnosed by coincidence (eg. routine antenatal ultrasonography).  However, some patients present with pain and/or hematuria due to obstruction or infection.  

Hydronephrosis is reported to occur in approximately 80 percent of children with horseshoe kidneys.  Causes of hydronephrosis include vesicoureteral reflux and aberrant vessel, renal calculi, or from ureteropelvic junction (UPJ) obstruction.  UPJ obstruction is associated with the high insertion of the ureters into the renal pelvis and displacement of the fused isthmus.  

Renal calculi are reported to occur in 20 percent of cases.  Obstruction resulting in urinary stasis and increased risk of infection have been thought to be the major contributing factors for stone formation.  However a retrospective review reported a high rate of metabolic abnormalities (including hypercalciuria, hyperoxaluria, hyperuricosuria, and hypocitraturia) in patients with horseshoe kidney and renal calculi.  In contrast, others have found no difference in the patients with a horseshoe kidney and the general population.  

Patients with horseshoe kidney are at increased risk for infection because of the increased likelihood of urinary stasis.  Impaired urinary drainage resulting in stasis is thought to be due to the high insertion of the renal ureter (which leads to UPJ obstruction).

Urologic anomalies - VUR and UPJ obstruction are common findings in patients with horseshoe kidneys.  As an example, in a case series of 52 patients, VUR and UPJ obstruction were noted in 13 and 12 patients, respectively.  Other UPJ abnormalities reported in children with horseshoe kidneys include ureteral duplication, ectopic ureter, ureterocele, and retrocaval ureter.  

The examiner had sufficient facts before him, those recorded in the claims file.  He appears to have reliably applied reliable medical principles to those facts, as evidenced by his reference to medical literature.  He has provided clear rationale for his conclusions.  Therefore the Board finds this opinion to be probative.  See Nieves-Rodriguez v. Peake, 22 Vet, App. 295 (2008).  

This opinion is evidence against the claim because it tends to show that the Veteran had no kidney disease or injury at entrance into service and suffered no injury or disease of the kidney during his service.  What is clear from this report is that the Veteran had a non-insignificant laboratory finding, glucosuria, noted at entrance into service, nothing more.  

In the joint motion, the Parties directed that the Board should revisit the issue of whether the presumption of soundness attaches in this case, and if so, whether the presumption was properly rebutted.  The Parties further agreed that if the Board should determine that the presumption of soundness does not attach, it should address the applicability of the presumption of aggravation.  

For the purpose of determining if disability compensation is warranted, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The Board finds that the presumption of soundness attached in this case because no defect, infirmity, or disorder was noted at the Veteran's examination, acceptance, and enrollment into active service.  All that was noted was the insignificant laboratory finding of glucosuria.  

Although unknown to anyone at the time of his entrance into service, it is clear that the Veteran has a congenital defect, a horseshoe kidney, and given the explanation provided in the September 2010 examination report, that congenital defect existed at the time he entered active service.  That congenital defect, however, is, by definition, not a preexisting injury or disease.  

In a precedential opinion, VA's Office of General Counsel held that service-connection may be granted for diseases (but not defects) of congenital, developmental or familial origin.  VAOPGCPREC82-90 (July 18, 1990).  In that opinion, VA's Office of General Counsel explained that service connection is warranted if the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA law and regulations.  Id.  

That opinion stated that it is clear that congenital or developmental defects may not be service-connected because they are not disease or injuries under the law, but cautioned that many such defects can be subject to superimposed disease or injury and, "[i]f during the individual's military service, superimposed disease or injury does occur, service-connection may indeed be warranted for the resultant disability."  Id.  

Similarly, the Veterans Court has recognized that congenital defects cannot be service connected.  See Winn v. Brown, 8 Vet.App. 510, 516 (1996) (stating "it would be anomalous in the extreme to expand "disabilities" to include non-disease or non-injury entities such as congenital defects, and then allow their existence to be rebutted only by evidence of disease or injury when a congenital defect is neither a disease or an injury").  In Winn, the Veterans Court took into consideration the use of the word "defects" in 38 U.S.C.A. § 1111 and explained that the term "defects" was not so broad as to include congenital defects.  Id.  

When he entered active service the Veteran had a congenital defect, horseshoe kidney, not a disease or injury involving his kidney.  There is no evidence of nephrolithiasis until many years after separation from active service.  Therefore there is no clear and unmistakable evidence that nephrolithiasis preexisted his entrance into service or was aggravated during his service or could be presumed to have been aggravated by service.  The presumption of soundness is therefore not rebutted because there is no clear and unmistakable, or indeed, any evidence that he had a preexisting disease or injury involving his kidneys.  As he had no disease or injury involving his kidneys at entrance into service there could not have been an aggravation of a preexisting disease or injury of his kidneys during service.  There is no presumption of aggravation of a preexisting disease or injury of his kidneys in this case.  

The Veteran reported one instance of pain in the side in 1989.  There is no evidence that the pain in his side was due to any disease or injury superimposed on his horseshoe kidney, or had anything to do with that congenital defect or his kidneys.  There is no evidence that it was due to nephrolithiasis.  Again, the medical evidence in probative of a finding that the Veteran had no disease or injury of his kidney that manifested during service or within any presumptive period.  

Also considered by the Board are the Veteran's assertions.  He has acknowledged that he had a horseshoe kidney prior to service, he has not provided any evidence, including any statements by him or others, that he suffered any disease or injury involving his kidneys during service.  The Veteran has misstated the facts of this case.  He stated in his substantive appeal that the military waived his having a horseshoe kidney so that he could serve in the military.  This is not what is shown by the evidence.  What was waived was the non-significant laboratory finding of glucosuria.  Of note, that even if the Veteran had been found to have a horseshoe kidney at entrance into service, which he was not, the outcome of this case would be no different because that condition is, as shown by medical evidence, not a disease or injury but rather a congenital defect, and there was no superimposed injury or disease during his active service.  The Board assigns little probative weight to the Veteran's statements for the reasons just stated.  

In summary, the preponderance of evidence shows that no disease or injury was noted at entrance into service, what was noted was a non-significant laboratory finding; the Veteran has had a congenital defect, horseshoe kidney, throughout his life, there was no disease or injury superimposed on this defect during service, he first had nephrolithiasis many years after separation from service, and no current disability to disease or injury of his kidneys is due to his active service.  

Because the preponderance of evidence is against a grant of service connection, or for that matter, service aggravation, for a kidney disorder, the appeal must be denied as to this issue.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a kidney disorder is denied.  


REMAND

In January 2008, VA received the Veteran's claim for service connection for "the stress fractures that I had in basic training."  He explained that VA has fitted him for orthopedic shoe supports and he has multiple painful foot problems.  

Service treatment records document that in June 1987 the Veteran complained of foot pain of five days duration.  He reported that symptoms increased with weight bearing.  Assessment was stress reaction of the 2nd and 3rd metatarsals / metatarsalgia.  Spenco insoles with navicular pads were prescribed.  He was put on a three day profile to run/walk at his own pace up to one mile.  A March 1990 report of medical examination for the purpose of separation from active service includes that he had a normal clinical evaluation of his feet.  In the associated report of medical history he indicated that he did not then have nor had ever had foot problems.  

In January 2001, the Veteran attended a VA C&P examination of his feet. A diagnosis of bilateral pes planus was rendered.  The examiner concluded that his current bilateral pes planus was "less likely related to the bilateral foot pain" that the Veteran had during service.  The examiner explained that there was no documentation of any foot condition after the 1987 report of foot pain and no report of any foot condition until April 2005.  The examiner then added the following sentence:  "Also, The stress reaction of the feet while in service DOES NOT CAUSE pes planus condition, and usually the pesplanus (sic) condition is congenital, and the stress fractures may be the result of pesplanus (sic) condition."  

This opinion is confusing.  The examiner first appears to state that the Veteran's pes planus is not related to service and then seems to say that the pes planus that he now has may be congenital and may have caused his stress fractures during service.  The Board cannot determine from this opinion if it is an opinion unfavorable to a grant of service connection for a foot disorder or a speculative opinion possibly favorable to a grant of service connection for a foot disorder.  On remand, the Veteran should be scheduled for another examination and a clear opinion must be obtained with regard to the etiology of any foot disorder from which he has suffered since he filed his claim in 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a C&P examination of his feet.  The claims file and a copy of this remand must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to address the following:  A complete rationale must be provided for all conclusions reached. 

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran had pes planus of either foot at any time during his active service.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any foot disorder that he has had at any time since he filed his claim in November 2007 had onset during or is etiologically related to his active service.  

2.  Then, readjudicate the issue of entitlement to service connection for a bilateral foot disorder.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


